UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TAL PROPERTIES OF POMONA, LLC, and
 AVROHOM MANES,
                                                                  17-CV-02928 (CS)
                                         Plaintiffs,
                                                             DECLARATION OF
                     -against-
                                                       BRADLEY J. NASH IN SUPPORT OF
                                                         MOTION FOR RELIEF FROM
 VILLAGE OF POMONA, BRETT YAGEL,
                                                          ORDER AND JUDGMENT
 MAYOR OF THE VILLAGE OF POMONA,
 and DORIS ULMAN,

                                       Defendants.


       Pursuant to 28 U.S.C. § 1746, Bradley J. Nash, an attorney duly licensed to practice

before this Court, declares the following to be true under penalty of perjury under the laws of the

United States of America:

       1.      I am counsel for the Plaintiffs Tal Properties of Pomona, LLC and Avrohom

Manes in the above-captioned matter.

       2.       I make this declaration in support of Plaintiffs’ motion for relief from the order of

this Court, dated January 10, 2018, granting Defendants’ motion to dismiss the Complaint (the

“Order”), and the judgment of dismissal, entered on January 12, 2018 (the “Judgment”), pursuant

to Fed. R. Civ. P. 60(b)(2), based on newly-discovered evidence, and 60(b)(3), based on

Defendants’ misconduct in failing to provide land and building records regarding comparable

properties in response to Plaintiffs’ FOIL requests.

       3.      The purpose of this declaration is to place before the Court certain documents

referenced in the accompanying memorandum of law.

       4.      Attached hereto as Exhibit 1 is a true and correct copy of the Second Amended

Complaint in this action, filed on September 7, 2017.
       5.      Attached hereto as Exhibit 2 is a true and correct copy of the transcript of the oral

argument in this matter on January 10, 2018. The Court granted Defendants’ motion to dismiss

the Complaint on the record.

       6.      Attached hereto as Exhibit 3 is a true and correct copy of the judgment of

dismissal entered in this action on January 12, 2018.


Dated: November 2, 2018
       New York, New York




                                                             ______________________
                                                               BRADLEY J. NASH




                                                 2
